Citation Nr: 0713392	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-39 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for residuals of a head injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1982 to 
February 1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).

Procedural history

The veteran was initially denied service connection for head 
injury residuals in an unappealed March 1988 rating decision.  
The RO subsequently declined to reopen the claim in rating 
decisions dated in May 1996 and August 1996 on the ground 
that new and material evidence had not been submitted.

The veteran most recently requested that his previously-
denied service-connection claim for head injury residuals be 
reopened in June 2003.  The June 2004 rating decision denied 
the claim, and the veteran duly perfected an appeal.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In an attachment to his November 2004 substantive appeal, the 
veteran requested a videoconference hearing before a Veterans 
Law Judge.  Such has yet to be scheduled.  Remand of the case 
for this purpose is therefore in order.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge, in accordance with applicable 
law.  A copy of the notice scheduling of 
the hearing should be placed in the 
veteran's VA claims folder.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



